810 So.2d 994 (2002)
ELDER CARE HEALTH SERVICES, L.L.C., f/k/a G & M Insurance Corp., a Florida Limited Liability Company, Appellant,
v.
Dean LOSASSO, Appellee.
No. 4D01-1250.
District Court of Appeal of Florida, Fourth District.
February 20, 2002.
Rehearing Denied April 2, 2002.
*995 S. Tracy Long of Barry G. Roderman & Associates, P.A., Fort Lauderdale, for appellant/cross-appellee.
Michael D. Cirullo, Jr. of Goren, Cherof, Doody & Ezrol, P.A., Fort Lauderdale, for appellee/cross-appellant.
PER CURIAM.
We dismiss this cross-appeal for lack of jurisdiction. Elder Care Health Services sought to appeal a "final judgment granting attorney's fees." Although having all the words of finality, this order was not in fact a final order, as it awarded fees in connection with the dismissal of only one count of a multi-count complaint, all against the same defendants. See generally S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974) ("Piecemeal appeals will not be permitted where claims are interrelated and involve the same transaction and the same parties remain in the suit."). The trial court later recognized that the "final judgment" should not have been entered and vacated it. In the meantime, however, Elder Care had appealed the award of attorney's fees, and when the trial court vacated the "final judgment," Losasso appealed the order vacating the "final judgment," arguing that the trial court had no jurisdiction to enter the order while the case was on appeal.[1] While that would be correct if the "final judgment" were an appealable final order, because it was not, the court did not lose jurisdiction to vacate the order. Because neither of the orders were appealable, we have no jurisdiction.
Appeal dismissed.
WARNER, FARMER and GROSS, JJ., concur.
NOTES
[1]  Appellant dismissed its appeal after the court vacated the order awarding attorney's fees.